 1

 2

 3

 4

 5
                         UNITED STATES DISTRICT COURT
 6
                        CENTRAL DISTRICT OF CALIFORNIA
 7
                                                  Case No. 5:17-CV-02134 (VEB)
 8
     LISA B. ABRAMS-MISBEEK,
 9
                           Plaintiff,             JUDGMENT
10
     vs.
11
     NANCY BERRYHILL, Acting
12   Commissioner of Social Security,

13                         Defendant.

14
           For the reasons set forth in the accompanying Decision and Order, it is hereby
15
     ADJUDGED AND DECREED THAT (1) Plaintiff’s request for an order remanding
16
     the case for further proceedings is DENIED; (2) the Commissioner’s request for an
17
     order affirming the Commissioner’s final decision and dismissing the action is
18

19

20                                            1

              JUDGMENT – ABRAMS-MISBEEK v BERRYHILL 5:17-CV-02134-VEB
 1   GRANTED; (3) judgment is entered in the Commissioner’s favor; and (4) the Clerk

 2   of the Court shall CLOSE this case.

 3         DATED this 21st day of May, 2019

 4

 5                                      /s/Victor E. Bianchini
                                        VICTOR E. BIANCHINI
 6                                  UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20                                            2

              JUDGMENT – ABRAMS-MISBEEK v BERRYHILL 5:17-CV-02134-VEB
